



Exhibit 10.1






        
VERACYTE, INC.
2013 STOCK INCENTIVE PLAN
 
(Adopted by the Board of Directors on October 2, 2013)
(As amended by the Board of Directors on May 23, 2017)






--------------------------------------------------------------------------------






Table of Contents
 
 
Page


Section 1.
ESTABLISHMENT AND PURPOSE.
1


Section 2.
DEFINITIONS.
1


Section 3.
ADMINISTRATION.
5


Section 4.
ELIGIBILITY.
7


Section 5.
STOCK SUBJECT TO PLAN.
8


Section 6.
RESTRICTED SHARES.
9


Section 7.
TERMS AND CONDITIONS OF OPTIONS.
10


Section 8.
PAYMENT FOR SHARES.
12


Section 9.
STOCK APPRECIATION RIGHTS.
13


Section 10.
STOCK UNITS.
14


Section 11.
CASH-BASED AWARDS
15


Section 12.
ADJUSTMENT OF SHARES.
16


Section 13.
DEFERRAL OF AWARDS.
17


Section 14.
AWARDS UNDER OTHER PLANS.
18


Section 15.
PAYMENT OF DIRECTOR’S FEES IN SECURITIES.
18


Section 16.
LEGAL AND REGULATORY REQUIREMENTS.
18


Section 17.
TAXES.
18


Section 18.
TRANSFERABILITY.
19


Section 19.
PERFORMANCE BASED AWARDS.
19


Section 20.
NO EMPLOYMENT RIGHTS.
21


Section 21.
DURATION AND AMENDMENTS.
21







i

--------------------------------------------------------------------------------








VERACYTE, INC.
2013 STOCK INCENTIVE PLAN
SECTION 1. ESTABLISHMENT AND PURPOSE.


The Plan was adopted by the Board of Directors on October 2, 2013, and shall be
effective immediately prior to the closing of the initial offering of Stock to
the public pursuant to a registration statement filed by the Company with the
Securities and Exchange Commission (the “Effective Date”). The purpose of the
Plan is to promote the long-term success of the Company and the creation of
stockholder value by (a) encouraging Employees, Outside Directors and
Consultants to focus on critical long-range objectives, (b) encouraging the
attraction and retention of Employees, Outside Directors and Consultants with
exceptional qualifications and (c) linking Employees, Outside Directors and
Consultants directly to stockholder interests through increased stock ownership.
The Plan seeks to achieve this purpose by providing for Awards in the form of
restricted shares, stock units, options (which may constitute incentive stock
options or nonstatutory stock options), stock appreciation rights or cash-based
awards.
SECTION 2. DEFINITIONS.


(a)“Affiliate” shall mean any entity other than a Subsidiary, if the Company
and/or one or more Subsidiaries own not less than 50% of such entity.


(b)“Award” shall mean any award of an Option, a SAR, a Restricted Share, a Stock
Unit or a Cash-Based Award under the Plan.


(c)“Award Agreement” shall mean the agreement between the Company and the
recipient of an Award which contains the terms, conditions and restrictions
pertaining to such Award.


(d)“Board of Directors” or “Board” shall mean the Board of Directors of the
Company, as constituted from time to time.


(e)“Cash-Based Award” shall mean an Award that entitles the Participant to
receive a cash-denominated payment.


(f)“Change in Control” shall mean the occurrence of any of the following events:


(i)A change in the composition of the Board of Directors occurs, as a result of
which fewer than one-half of the incumbent directors are directors who either:


(A)Had been directors of the Company on the “look-back date” (as defined below)
(the “original directors”); or




1

--------------------------------------------------------------------------------





(B)Were elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved (the
“continuing directors”);


provided, however, that for this purpose, the “original directors” and
“continuing directors” shall not include any individual whose initial assumption
of office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or
(ii)Any “person” (as defined below) who by the acquisition or aggregation of
securities, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities ordinarily (and apart from rights accruing under special
circumstances) having the right to vote at elections of directors (the “Base
Capital Stock”); except that any change in the relative beneficial ownership of
the Company’s securities by any person resulting solely from a reduction in the
aggregate number of outstanding shares of Base Capital Stock, and any decrease
thereafter in such person’s ownership of securities, shall be disregarded until
such person increases in any manner, directly or indirectly, such person’s
beneficial ownership of any securities of the Company; or


(iii)The consummation of a merger or consolidation of the Company or a
Subsidiary of the Company with or into another entity or any other corporate
reorganization, if persons who were not stockholders of the Company immediately
prior to such merger, consolidation or other reorganization own immediately
after such merger, consolidation or other reorganization 50% or more of the
voting power of the outstanding securities of each of (A) the Company (or its
successor) and (B) any direct or indirect parent corporation of the Company (or
its successor); or


(iv)The sale, transfer or other disposition of all or substantially all of the
Company’s assets.


For purposes of subsection (e)(i) above, the term “look-back” date shall mean
the later of (1) the Effective Date or (2) the date 24 months prior to the date
of the event that may constitute a Change in Control.
For purposes of subsection (e)(ii) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but shall
exclude (1) a trustee or other fiduciary holding securities under an employee
benefit plan maintained by the Company or a Parent or Subsidiary and (2) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the Stock.
Any other provision of this Section 2(e) notwithstanding, a transaction shall
not constitute a Change in Control if its sole purpose is to change the state of
the Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction, and a Change in Control shall
not be deemed to occur if the Company files a registration statement with the
United States Securities and


2

--------------------------------------------------------------------------------





Exchange Commission for the initial or secondary public offering of securities
or debt of the Company to the public.
(g)“Code” shall mean the Internal Revenue Code of 1986, as amended.


(h)“Committee” shall mean the Compensation Committee as designated by the Board
of Directors, which is authorized to administer the Plan, as described in
Section 3 hereof.


(i)“Company” shall mean Veracyte, Inc., a Delaware corporation.


(j)“Consultant” shall mean a consultant or advisor who provides bona fide
services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor (not including service as a member of the Board of
Directors) or a member of the board of directors of a Parent or a Subsidiary, in
each case who is not an Employee.


(k)“Employee” shall mean any individual who is a common-law employee of the
Company, a Parent, a Subsidiary or an Affiliate.


(l)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


(m)“Exercise Price” shall mean, in the case of an Option, the amount for which
one Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Agreement. “Exercise Price,” in the case of a SAR, shall
mean an amount, as specified in the applicable SAR Agreement, which is
subtracted from the Fair Market Value of one Share in determining the amount
payable upon exercise of such SAR.


(n)“Fair Market Value” with respect to a Share, shall mean the market price of
one Share, determined by the Committee as follows:


(i)If the Stock was traded over-the-counter on the date in question, then the
Fair Market Value shall be equal to the last transaction price quoted for such
date by the OTC Bulletin Board or, if not so quoted, shall be equal to the mean
between the last reported representative bid and asked prices quoted for such
date by the principal automated inter-dealer quotation system on which the Stock
is quoted or, if the Stock is not quoted on any such system, by the OTC Link
Quote system;


(ii)If the Stock was traded on any established stock exchange (such as the New
York Stock Exchange or The NASDAQ Stock Market) or national market system on the
date in question, then the Fair Market Value shall be equal to the closing price
reported for such date by the applicable exchange or system; and


(iii)If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.
In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.


3

--------------------------------------------------------------------------------





(o)“ISO” shall mean an employee incentive stock option described in Section 422
of the Code.


(p)“Nonstatutory Option” or “NSO” shall mean an employee stock option that is
not an ISO.


(q)“Option” shall mean an ISO or Nonstatutory Option granted under the Plan and
entitling the holder to purchase Shares.


(r)“Outside Director” shall mean a member of the Board of Directors who is not a
common-law employee of, or paid consultant to, the Company, a Parent or a
Subsidiary.


(s)“Parent” shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be a Parent commencing as of such date.


(t)“Participant” shall mean a person who holds an Award.


(u)“Performance Based Award” shall mean any Restricted Share Award, Stock Unit
Award or Cash-Based Award granted to a Participant that is intended to qualify
as “performance-based compensation” under Section 162(m) of the Code.


(v)“Plan” shall mean this 2013 Stock Incentive Plan of Veracyte, Inc., as
amended from time to time.


(w)“Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Committee.


(x)“Restricted Share” shall mean a Share awarded under the Plan.


(y)“SAR” shall mean a stock appreciation right granted under the Plan.


(z)“Service” shall mean service as an Employee, Consultant or Outside Director,
subject to such further limitations as may be set forth in the Plan or the
applicable Award Agreement. Service does not terminate when an Employee goes on
a bona fide leave of absence, that was approved by the Company in writing, if
the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, for purposes
of determining whether an Option is entitled to ISO status, an Employee’s
employment will be treated as terminating three months after such Employee went
on leave, unless such Employee’s right to return to active work is guaranteed by
law or by a contract. Service terminates in any event when the approved leave
ends, unless such Employee immediately returns to active work. The Company
determines which leaves of absence count toward Service, and when Service
terminates for all purposes under the Plan.




4

--------------------------------------------------------------------------------





(aa)    “Share” shall mean one share of Stock, as adjusted in accordance with
Section 12 (if applicable).


(bb)     “Stock” shall mean the Common Stock of the Company.


(cc)    “Stock Unit” shall mean a bookkeeping entry representing the Company’s
obligation to deliver one Share (or distribute cash) on a future date in
accordance with the provisions of a Stock Unit Award Agreement.


(dd)    “Subsidiary” shall mean any corporation, if the Company and/or one or
more other Subsidiaries own not less than 50% of the total combined voting power
of all classes of outstanding stock of such corporation. A corporation that
attains the status of a Subsidiary on a date after the adoption of the Plan
shall be considered a Subsidiary commencing as of such date.


(ee)    “Total and Permanent Disability” shall mean any permanent and total
disability as defined by Section 22(e)(3) of the Code.


SECTION 3.    ADMINISTRATION.


(a)    Committee Composition. The Plan shall be administered by a Committee
appointed by the Board, or by the Board acting as the Committee. The Committee
shall consist of two or more directors of the Company. In addition, to the
extent required by the Board, the composition of the Committee shall satisfy (i)
such requirements as the Securities and Exchange Commission may establish for
administrators acting under plans intended to qualify for exemption under Rule
16b-3 (or its successor) under the Exchange Act; and (ii) such requirements as
the Internal Revenue Service may establish for outside directors acting under
plans intended to qualify for exemption under Section 162(m)(4)(C) of the Code.


(b)    Committee for Non-Officer Grants. The Board may also appoint one or more
separate committees of the Board, each composed of one or more directors of the
Company who need not satisfy the requirements of Section 3(a), who may
administer the Plan with respect to Employees who are not considered officers or
directors of the Company under Section 16 of the Exchange Act, may grant Awards
under the Plan to such Employees and may determine all terms of such Awards.
Within the limitations of the preceding sentence, any reference in the Plan to
the Committee shall include such committee or committees appointed pursuant to
the preceding sentence. To the extent permitted by applicable laws, the Board of
Directors may also authorize one or more officers of the Company to designate
Employees, other than officers under Section 16 of the Exchange Act, to receive
Awards and/or to determine the number of such Awards to be received by such
persons; provided, however, that the Board of Directors shall specify the total
number of Awards that such officers may so grant.
(c)    Committee Procedures. The Board of Directors shall designate one of the
members of the Committee as chairman. The Committee may hold meetings at such
times and places as it shall determine. The acts of a majority of the Committee
members present at meetings at which a quorum exists, or acts reduced to or
approved in writing (including via email) by all Committee members, shall be
valid acts of the Committee.




5

--------------------------------------------------------------------------------





(d)    Committee Responsibilities. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take the following
actions:


(i)To interpret the Plan and to apply its provisions;


(ii)To adopt, amend or rescind rules, procedures and forms relating to the Plan;


(iii)To adopt, amend or terminate sub-plans established for the purpose of
satisfying applicable foreign laws including qualifying for preferred tax
treatment under applicable foreign tax laws;


(iv)To authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;


(v)To determine when Awards are to be granted under the Plan;


(vi)To select the Participants to whom Awards are to be granted;


(vii)To determine the type of Award and number of Shares or amount of cash to be
made subject to each Award;


(viii)To prescribe the terms and conditions of each Award, including (without
limitation) the Exercise Price and Purchase Price, and the vesting or duration
of the Award (including accelerating the vesting of Awards, either at the time
of the Award or thereafter, without the consent of the Participant), to
determine whether an Option is to be classified as an ISO or as a Nonstatutory
Option, and to specify the provisions of the agreement relating to such Award;


(ix)To amend any outstanding Award Agreement, subject to applicable legal
restrictions and to the consent of the Participant if the Participant’s rights
or obligations would be materially impaired;


(x)To prescribe the consideration for the grant of each Award or other right
under the Plan and to determine the sufficiency of such consideration;


(xi)To determine the disposition of each Award or other right under the Plan in
the event of a Participant’s divorce or dissolution of marriage;


(xii)To determine whether Awards under the Plan will be granted in replacement
of other grants under an incentive or other compensation plan of an acquired
business;


(xiii)To correct any defect, supply any omission, or reconcile any inconsistency
in the Plan or any Award Agreement;




6

--------------------------------------------------------------------------------





(xiv)To establish or verify the extent of satisfaction of any performance goals
or other conditions applicable to the grant, issuance, exercisability, vesting
and/or ability to retain any Award; and


(xv)To take any other actions deemed necessary or advisable for the
administration of the Plan.


Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate,
except that the Committee may not delegate its authority with regard to the
selection for participation of or the granting of Awards under the Plan to
persons subject to Section 16 of the Exchange Act. All decisions,
interpretations and other actions of the Committee shall be final and binding on
all Participants and all persons deriving their rights from a Participant. No
member of the Committee shall be liable for any action that he has taken or has
failed to take in good faith with respect to the Plan or any Award under the
Plan.
SECTION 4.    ELIGIBILITY.


(a)    General Rule. Only Employees, Consultants and Outside Directors shall be
eligible for the grant of Awards. Only common-law employees of the Company, a
Parent or a Subsidiary shall be eligible for the grant of ISOs.


(b)    Automatic Grants to Outside Directors.


(i)    Each Outside Director who first joins the Board of Directors on or after
the Effective Date, and who was not previously an Employee, shall receive a
Nonstatutory Option, subject to approval of the Plan by the Company’s
stockholders, to purchase 35,000 Shares (subject to adjustment under Section
12), on the date of his or her election to the Board of Directors. Options
granted under this Section 4(b)(i) following May 23, 2017 shall vest as follows:
one-third (1/3) of the Shares subject to each Option granted under this Section
4(b)(i) shall vest and become exercisable on each of the first, second and third
annual anniversaries of the date of grant. Notwithstanding the foregoing, each
such Option shall become vested and exercisable in full if a Change in Control
occurs with respect to the Company during the Participant’s Service.


(ii)    On the first business day following the conclusion of each regular
annual meeting of the Company’s stockholders, commencing with the annual meeting
occurring after the Effective Date, each Outside Director who was not elected to
the Board for the first time at such meeting and who will continue serving as a
member of the Board of Directors thereafter shall receive an Option to purchase
10,000 Shares (subject to adjustment under Section 12), provided that such
Outside Director has served on the Board of Directors for at least six months.
Each Option granted under this Section 4(b)(ii) shall vest and become
exercisable on the first anniversary of the date of grant; provided, however,
that each such Option shall become vested and exercisable in full immediately
prior to the next regular annual meeting of the Company’s stockholders following
such date of grant in the event such meeting occurs prior to such first
anniversary date. Notwithstanding the foregoing, each Option granted under this
Section 4(b)(ii) shall become vested and exercisable in full if a Change in
Control occurs with respect to the Company during the Participant’s Service.


7

--------------------------------------------------------------------------------







(iii)    The Exercise Price of all Nonstatutory Options granted to an Outside
Director under this Section 4(b) shall be equal to 100% of the Fair Market Value
of a Share on the date of grant, payable in one of the forms described in
Section 8(a), (b), (d), (e), (f) or (h).


(iv)    All Nonstatutory Options granted to an Outside Director under this
Section 4(b) shall terminate on the earlier of (A) the day before the tenth
anniversary of the date of grant of such Options or (B) the date twelve months
after the termination of such Outside Director’s Service for any reason;
provided, however, that any such Options that are not vested upon the
termination of the Outside Director’s Service as a member of the Board of
Directors for any reason shall terminate immediately and may not be exercised.


(v)    The Board of Directors or the Committee in its discretion may change and
otherwise revise the terms of the Nonstatutory Options granted to Outside
Directors under this Section 4(b), including, without limitation, the number of
Shares subject thereto, the type of Award to be granted under this Section 4(b),
for Options or other Awards granted on or after the date the Board of Directors
or Committee determines to make any such change or revision.


(c)    Ten-Percent Stockholders. An Employee who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Company, a
Parent or Subsidiary shall not be eligible for the grant of an ISO unless such
grant satisfies the requirements of Section 422(c)(5) of the Code.


(d)    Attribution Rules. For purposes of Section 4(c) above, in determining
stock ownership, an Employee shall be deemed to own the stock owned, directly or
indirectly, by or for such Employee’s brothers, sisters, spouse, ancestors and
lineal descendants. Stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust shall be deemed to be owned
proportionately by or for its stockholders, partners or beneficiaries.


(e)    Outstanding Stock. For purposes of Section 4(c) above, “outstanding
stock” shall include all stock actually issued and outstanding immediately after
the grant. “Outstanding stock” shall not include shares authorized for issuance
under outstanding options held by the Employee or by any other person.


SECTION 5.    STOCK SUBJECT TO PLAN.


(a)    Basic Limitation. Shares offered under the Plan shall be authorized but
unissued Shares or treasury Shares. The aggregate number of Shares authorized
for issuance as Awards under the Plan shall not exceed the sum of (x) 1,700,000
Shares, plus (y) the sum of the number of Shares subject to outstanding awards
under the Company’s 2008 Stock Plan (the “Predecessor Plan”) on the Effective
Date that are subsequently forfeited or terminated for any reason before being
exercised or settled, plus the number of Shares subject to vesting restrictions
under the Predecessor Plan on the Effective Date that are subsequently
forfeited, plus the number of reserved Shares not issued or subject to
outstanding grants under the Predecessor Plan on the Effective Date, plus (z) an
annual increase on the first day of each fiscal year, for a period of not more
than ten years, beginning on January 1, 2014,


8

--------------------------------------------------------------------------------





and ending on (and including) January 1, 2023, in an amount equal to the lesser
of (i) 4% of the outstanding Shares on the last day of the immediately preceding
fiscal or (ii) if the Board acts prior to the first day of the fiscal year, such
lesser amount (including zero) that the Board determines for purposes of the
annual increase for that fiscal year. Notwithstanding the foregoing, the number
of Shares that may be delivered in the aggregate pursuant to the exercise of
ISOs granted under the Plan shall not exceed 9,500,000 Shares plus, to the
extent allowable under Section 422 of the Code and the Treasury Regulations
promulgated thereunder, any Shares that become available for issuance under the
Plan pursuant to Section 5(c). The limitations of this Section 5(a) shall be
subject to adjustment pursuant to Section 12. The number of Shares that are
subject to Awards outstanding at any time under the Plan shall not exceed the
number of Shares which then remain available for issuance under the Plan. The
Company shall at all times reserve and keep available sufficient Shares to
satisfy the requirements of the Plan.


(b)    Section 162(m) Award Limitation. Notwithstanding any contrary provisions
of the Plan, and subject to the provisions of Section 12, during any time when
the transition period relief under Treasury Regulation Section 1.162-27(f)(2)
has lapsed or does not apply, and with respect to any Option or SAR intended to
qualify as “performance-based compensation” under Section 162(m) of the Code, no
Participant eligible for an Award may receive Options or SARs under the Plan in
any calendar year that relate to an aggregate of more than 1,000,000 Shares, and
no more than two times this amount in the first year of employment. To the
extent required by Section 162(m) of the Code or the regulations thereunder, in
applying the foregoing limitation with respect to a Participant, if any Option
or SAR is canceled, the canceled Option or SAR shall continue to count against
the maximum number of Shares with respect to which Options and SARs may be
granted to the Participant. For this purpose, the repricing of an Option or SAR
shall be treated as the cancellation of the existing Option or SAR and the grant
of a new Option or SAR.


(c)    Additional Shares. If Restricted Shares or Shares issued upon the
exercise of Options are forfeited, then such Shares shall again become available
for Awards under the Plan. If Stock Units, Options or SARs are forfeited or
terminate for any reason before being exercised or settled, or an Award is
settled in cash without the delivery of Shares to the holder, then any Shares
subject to the Award shall again become available for Awards under the Plan.
Only the number of Shares (if any) actually issued in settlement of Awards (and
not forfeited) shall reduce the number available in Section 5(a) and the balance
shall again become available for Awards under the Plan. Any Shares withheld to
satisfy the grant or exercise price or tax withholding obligation pursuant to
any Award shall again become available for Awards under the Plan.
Notwithstanding the foregoing provisions of this Section 5(c), Shares that have
actually been issued shall not again become available for Awards under the Plan,
except for Shares that are forfeited and do not become vested.


(d)    Substitution and Assumption of Awards. The Committee may make Awards
under the Plan by assumption, substitution or replacement of stock options,
stock appreciation rights, stock units or similar awards granted by another
entity (including a Parent or Subsidiary), if such assumption, substitution or
replacement is in connection with an asset acquisition, stock acquisition,
merger, consolidation or similar transaction involving the Company (and/or its
Parent or Subsidiary) and such other entity (and/or its affiliate). The terms of
such assumed, substituted or replaced Awards shall be


9

--------------------------------------------------------------------------------





as the Committee, in its discretion, determines is appropriate. Any such
substitute or assumed Awards shall not count against the Share limitation set
forth in Section 5(a).


SECTION 6.    RESTRICTED SHARES.


(a)    Restricted Share Award Agreement. Each grant of Restricted Shares under
the Plan shall be evidenced by a Restricted Share Award Agreement between the
Participant and the Company. Such Restricted Shares shall be subject to all
applicable terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan. The provisions of the various Restricted Share Award
Agreements entered into under the Plan need not be identical.


(b)    Payment for Awards. Restricted Shares may be sold or awarded under the
Plan for such consideration as the Committee may determine, including (without
limitation) cash, cash equivalents, full-recourse promissory notes, past
services and future services.


(c)    Vesting. Each Award of Restricted Shares may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Restricted Share Award Agreement. A Restricted
Share Award Agreement may provide for accelerated vesting in the event of the
Participant’s death, disability or retirement or other events. The Committee may
determine, at the time of granting Restricted Shares or thereafter, that all or
part of such Restricted Shares shall become vested in the event that a Change in
Control occurs with respect to the Company.


(d)    Voting and Dividend Rights. The holders of Restricted Shares awarded
under the Plan shall have the same voting, dividend and other rights as the
Company’s other stockholders. A Restricted Share Award Agreement, however, may
require that the holders of Restricted Shares invest any cash dividends received
in additional Restricted Shares. Such additional Restricted Shares shall be
subject to the same conditions and restrictions as the Award with respect to
which the dividends were paid.


(e)    Restrictions on Transfer of Shares. Restricted Shares shall be subject to
such rights of repurchase, rights of first refusal or other restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Restricted Share Award Agreement and shall apply in addition to any general
restrictions that may apply to all holders of Shares.


SECTION 7.    TERMS AND CONDITIONS OF OPTIONS.


(a)    Stock Option Award Agreement. Each grant of an Option under the Plan
shall be evidenced by a Stock Option Award Agreement between the Participant and
the Company. Such Option shall be subject to all applicable terms and conditions
of the Plan and may be subject to any other terms and conditions which are not
inconsistent with the Plan and which the Committee deems appropriate for
inclusion in a Stock Option Award Agreement. The Stock Option Award Agreement
shall specify whether the Option is an ISO or an NSO. The provisions of the
various Stock Option Award Agreements entered into under the Plan need not be
identical.




10

--------------------------------------------------------------------------------





(b)    Number of Shares. Each Stock Option Award Agreement shall specify the
number of Shares that are subject to the Option and shall provide for the
adjustment of such number in accordance with Section 12.


(c)    Exercise Price. Each Stock Option Award Agreement shall specify the
Exercise Price. The Exercise Price of an ISO shall not be less than 100% of the
Fair Market Value of a Share on the date of grant, except as otherwise provided
in 4(c), and the Exercise Price of an NSO shall not be less 100% of the Fair
Market Value of a Share on the date of grant. Notwithstanding the foregoing,
Options may be granted with an Exercise Price of less than 100% of the Fair
Market Value per Share on the date of grant pursuant to a transaction described
in, and in a manner consistent with, Section 424(a) of the Code. Subject to the
foregoing in this Section 7(c), the Exercise Price under any Option shall be
determined by the Committee in its sole discretion. The Exercise Price shall be
payable in one of the forms described in Section 8.


(d)    Withholding Taxes. As a condition to the exercise of an Option, the
Participant shall make such arrangements as the Committee may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.The Participant shall also make
such arrangements as the Committee may require for the satisfaction of any
federal, state, local or foreign withholding tax obligations that may arise in
connection with the disposition of Shares acquired by exercising an Option.


(e)    Exercisability and Term. Each Stock Option Award Agreement shall specify
the date when all or any installment of the Option is to become exercisable. The
Stock Option Award Agreement shall also specify the term of the Option; provided
that the term of an ISO shall in no event exceed 10 years from the date of grant
(five years for ISOs granted to Employees described in Section 4(c)). A Stock
Option Award Agreement may provide for accelerated exercisability in the event
of the Participant’s death, disability, or retirement or other events and may
provide for expiration prior to the end of its term in the event of the
termination of the Participant’s Service. Options may be awarded in combination
with SARs, and such an Award may provide that the Options will not be
exercisable unless the related SARs are forfeited. Subject to the foregoing in
this Section 7(e), the Committee at its sole discretion shall determine when all
or any installment of an Option is to become exercisable and when an Option is
to expire.


(f)    Exercise of Options. Each Stock Option Award Agreement shall set forth
the extent to which the Participant shall have the right to exercise the Option
following termination of the Participant’s Service with the Company and its
Subsidiaries, and the right to exercise the Option of any executors or
administrators of the Participant’s estate or any person who has acquired such
Option(s) directly from the Participant by bequest or inheritance. Such
provisions shall be determined in the sole discretion of the Committee, need not
be uniform among all Options issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of Service.


(g)    Effect of Change in Control. The Committee may determine, at the time of
granting an Option or thereafter, that such Option shall become exercisable as
to all or part of the Shares subject to such Option in the event that a Change
in Control occurs with respect to the Company.




11

--------------------------------------------------------------------------------





(h)    No Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any Shares covered by his Option until the date of
the issuance of a stock certificate for such Shares. No adjustments shall be
made, except as provided in Section 12.


(i)    Modification, Extension and Renewal of Options. Within the limitations of
the Plan, the Committee may modify, extend or renew outstanding options or may
accept the cancellation of outstanding options (to the extent not previously
exercised), whether or not granted hereunder, in return for the grant of new
Options for the same or a different number of Shares and at the same or a
different Exercise Price, or in return for the grant of a different Award for
the same or a different number of Shares, without stockholder approval. The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Participant, materially impair his or her rights or obligations
under such Option.


(j)    Restrictions on Transfer of Shares. Any Shares issued upon exercise of an
Option shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Stock Option Award Agreement and shall apply in addition to any general
restrictions that may apply to all holders of Shares.


(k)    Buyout Provisions. The Committee may at any time (a) offer to buy out for
a payment in cash or cash equivalents an Option previously granted or (b)
authorize a Participant to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.


SECTION 8.    PAYMENT FOR SHARES.


(a)    General Rule. The entire Exercise Price or Purchase Price of Shares
issued under the Plan shall be payable in lawful money of the United States of
America at the time when such Shares are purchased, except as provided in
Section 8(b) through Section 8(h) below.


(b)    Surrender of Stock. To the extent that a Stock Option Award Agreement so
provides, payment may be made all or in part by surrendering, or attesting to
the ownership of, Shares which have already been owned by the Participant or his
representative. Such Shares shall be valued at their Fair Market Value on the
date when the new Shares are purchased under the Plan. The Participant shall not
surrender, or attest to the ownership of, Shares in payment of the Exercise
Price if such action would cause the Company to recognize compensation expense
(or additional compensation expense) with respect to the Option for financial
reporting purposes.


(c)    Services Rendered. At the discretion of the Committee, Shares may be
awarded under the Plan in consideration of services rendered to the Company or a
Subsidiary. If Shares are awarded without the payment of a Purchase Price in
cash, the Committee shall make a determination (at the time of the Award) of the
value of the services rendered by the Participant and the sufficiency of the
consideration to meet the requirements of Section 6(b).




12

--------------------------------------------------------------------------------





(d)    Cashless Exercise. To the extent that a Stock Option Award Agreement so
provides, payment may be made all or in part by delivery (on a form prescribed
by the Committee) of an irrevocable direction to a securities broker to sell
Shares and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate Exercise Price.


(e)    Exercise/Pledge. To the extent that a Stock Option Award Agreement so
provides, payment may be made all or in part by delivery (on a form prescribed
by the Committee) of an irrevocable direction to a securities broker or lender
to pledge Shares, as security for a loan, and to deliver all or part of the loan
proceeds to the Company in payment of the aggregate Exercise Price.


(f)    Net Exercise. To the extent that a Stock Option Award Agreement so
provides, by a “net exercise” arrangement pursuant to which the number of Shares
issuable upon exercise of the Option shall be reduced by the largest whole
number of Shares having an aggregate Fair Market Value that does not exceed the
aggregate exercise price (plus tax withholdings, if applicable) and any
remaining balance of the aggregate exercise price (and/or applicable tax
withholdings) not satisfied by such reduction in the number of whole Shares to
be issued shall be paid by the Optionee in cash other form of payment permitted
under the Stock Option Agreement.


(g)    Promissory Note. To the extent that a Stock Option Award Agreement or
Restricted Share Award Agreement so provides, payment may be made all or in part
by delivering (on a form prescribed by the Company) a full-recourse promissory
note.


(h)    Other Forms of Payment. To the extent that a Stock Option Award Agreement
or Restricted Share Award Agreement so provides, payment may be made in any
other form that is consistent with applicable laws, regulations and rules.


(i)    Limitations under Applicable Law. Notwithstanding anything herein or in a
Stock Option Award Agreement or Restricted Share Award Agreement to the
contrary, payment may not be made in any form that is unlawful, as determined by
the Committee in its sole discretion.


SECTION 9.    STOCK APPRECIATION RIGHTS.


(a)    SAR Award Agreement. Each grant of a SAR under the Plan shall be
evidenced by a SAR Award Agreement between the Participant and the Company. Such
SAR shall be subject to all applicable terms of the Plan and may be subject to
any other terms that are not inconsistent with the Plan. The provisions of the
various SAR Award Agreements entered into under the Plan need not be identical.


(b)    Number of Shares. Each SAR Award Agreement shall specify the number of
Shares to which the SAR pertains and shall provide for the adjustment of such
number in accordance with Section 12.


(c)    Exercise Price. Each SAR Award Agreement shall specify the Exercise
Price. The Exercise Price of a SAR shall not be less than 100% of the Fair
Market Value of a Share on the date of grant. Notwithstanding the foregoing,
SARs may be granted with an Exercise Price of less than


13

--------------------------------------------------------------------------------





100% of the Fair Market Value per Share on the date of grant pursuant to a
transaction described in, and in a manner consistent with, Section 424(a) of the
Code. Subject to the foregoing in this Section 9(c), the Exercise Price under
any SAR shall be determined by the Committee in its sole discretion.


(d)    Exercisability and Term. Each SAR Award Agreement shall specify the date
when all or any installment of the SAR is to become exercisable. The SAR Award
Agreement shall also specify the term of the SAR. A SAR Award Agreement may
provide for accelerated exercisability in the event of the Participant’s death,
disability or retirement or other events and may provide for expiration prior to
the end of its term in the event of the termination of the Participant’s
service. SARs may be awarded in combination with Options, and such an Award may
provide that the SARs will not be exercisable unless the related Options are
forfeited. A SAR may be included in an ISO only at the time of grant but may be
included in an NSO at the time of grant or thereafter. A SAR granted under the
Plan may provide that it will be exercisable only in the event of a Change in
Control.


(e)    Effect of Change in Control. The Committee may determine, at the time of
granting a SAR or thereafter, that such SAR shall become fully exercisable as to
all Common Shares subject to such SAR in the event that a Change in Control
occurs with respect to the Company.


(f)    Exercise of SARs. Upon exercise of a SAR, the Participant (or any person
having the right to exercise the SAR after his or her death) shall receive from
the Company (a) Shares, (b) cash or (c) a combination of Shares and cash, as the
Committee shall determine. The amount of cash and/or the Fair Market Value of
Shares received upon exercise of SARs shall, in the aggregate, be equal to the
amount by which the Fair Market Value (on the date of surrender) of the Shares
subject to the SARs exceeds the Exercise Price.


(g)    Modification or Assumption of SARs. Within the limitations of the Plan,
the Committee may modify, extend or assume outstanding SARs or may accept the
cancellation of outstanding SARs (whether granted by the Company or by another
issuer) in return for the grant of new SARs for the same or a different number
of shares and at the same or a different exercise price, or in return for the
grant of a different Award for the same or a different number of Shares, without
stockholder approval. The foregoing notwithstanding, no modification of a SAR
shall, without the consent of the holder, materially impair his or her rights or
obligations under such SAR.


(h)    Buyout Provisions. The Committee may at any time (a) offer to buy out for
a payment in cash or cash equivalents a SAR previously granted, or (b) authorize
a Participant to elect to cash out a SAR previously granted, in either case at
such time and based upon such terms and conditions as the Committee shall
establish.


SECTION 10. STOCK UNITS.


(a)    Stock Unit Award Agreement. Each grant of Stock Units under the Plan
shall be evidenced by a Stock Unit Award Agreement between the Participant and
the Company. Such Stock Units shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. The provisions of the various Stock Unit Award Agreements entered into
under the Plan need not be identical.


14

--------------------------------------------------------------------------------







(b)    Payment for Awards. To the extent that an Award is granted in the form of
Stock Units, no cash consideration shall be required of the Award recipients.


(c)    Vesting Conditions. Each Award of Stock Units may or may not be subject
to vesting. Vesting shall occur, in full or in installments, upon satisfaction
of the conditions specified in the Stock Unit Award Agreement. A Stock Unit
Award Agreement may provide for accelerated vesting in the event of the
Participant’s death, disability or retirement or other events. The Committee may
determine, at the time of granting Stock Units or thereafter, that all or part
of such Stock Units shall become vested in the event that a Change in Control
occurs with respect to the Company.


(d)    Voting and Dividend Rights. The holders of Stock Units shall have no
voting rights. Prior to settlement or forfeiture, any Stock Unit awarded under
the Plan may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Share while the Stock Unit is outstanding.
Dividend equivalents may be converted into additional Stock Units. Settlement of
dividend equivalents may be made in the form of cash, in the form of Shares, or
in a combination of both. Prior to distribution, any dividend equivalents which
are not paid shall be subject to the same conditions and restrictions (including
without limitation, any forfeiture conditions) as the Stock Units to which they
attach.


(e)    Form and Time of Settlement of Stock Units. Settlement of vested Stock
Units may be made in the form of (a) cash, (b) Shares or (c) any combination of
both, as determined by the
Committee. The actual number of Stock Units eligible for settlement may be
larger or smaller than the number included in the original Award, based on
predetermined performance factors. Methods of converting Stock Units into cash
may include (without limitation) a method based on the average Fair Market Value
of Shares over a series of trading days. A Stock Unit Award Agreement may
provide that vested Stock Units may be settled in a lump sum or in installments.
A Stock Unit Award Agreement may provide that the distribution may occur or
commence when all vesting conditions applicable to the Stock Units have been
satisfied or have lapsed, or it may be deferred to any later date, subject to
compliance with Section 409A of the Code. The amount of a deferred distribution
may be increased by an interest factor or by dividend equivalents. Until an
Award of Stock Units is settled, the number of such Stock Units shall be subject
to adjustment pursuant to Section 12.


(f)    Death of Participant. Any Stock Unit Award that becomes payable after the
Participant’s death shall be distributed to the Participant’s beneficiary or
beneficiaries. Each recipient of a Stock Unit Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Participant’s death. If
no beneficiary was designated or if no designated beneficiary survives the
Participant, then any Stock Units Award that becomes payable after the
Participant’s death shall be distributed to the Participant’s estate.


(g)    Creditors’ Rights. A holder of Stock Units shall have no rights other
than those of a general creditor of the Company. Stock Units represent an
unfunded and unsecured obligation of the Company, subject to the terms and
conditions of the applicable Stock Unit Award Agreement.


15

--------------------------------------------------------------------------------







SECTION 11. CASH-BASED AWARDS


The Committee may, in its sole discretion, grant Cash-Based Awards to any
Participant in such number or amount and upon such terms, and subject to such
conditions, as the Committee shall determine at the time of grant and specify in
an applicable Award Agreement. The Committee shall determine the maximum
duration of the Cash-Based Award, the amount of cash which may be payable
pursuant to the Cash-Based Award, the conditions upon which the Cash-Based Award
shall become vested or payable, and such other provisions as the Committee shall
determine. Each Cash-Based Award shall specify a cash-denominated payment
amount, formula or payment ranges as determined by the Committee. Payment, if
any, with respect to a Cash-Based Award shall be made in accordance with the
terms of the Award and may be made in cash or in shares of Stock, as the
Committee determines.
SECTION 12. ADJUSTMENT OF SHARES.


(a)    Adjustments. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the price
of Shares, a combination or consolidation of the outstanding Stock (by
reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, the Committee shall make
appropriate and equitable adjustments in:
(i)    The number of Shares available for future Awards under Section 5;


(ii)    The limitations set forth in Sections 5(a) and (b) and Section 19;


(iii)    The number of NSOs to be granted to Outside Directors under Section
4(b);


(iv)    The number of Shares covered by each outstanding Award; and


(v)    The Exercise Price under each outstanding Option and SAR.


(b)    Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, SARs and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.


(c)    Reorganizations. In the event that the Company is a party to a merger or
other reorganization, outstanding Awards shall be subject to the agreement of
merger or reorganization. Subject to compliance with Section 409A of the Code,
such agreement shall provide for:


(i)    The continuation of the outstanding Awards by the Company, if the Company
is a surviving corporation;


(ii)    The assumption of the outstanding Awards by the surviving corporation or
its parent or subsidiary;




16

--------------------------------------------------------------------------------





(iii)    The substitution by the surviving corporation or its parent or
subsidiary of its own awards for the outstanding Awards;


(iv)    Immediate vesting, exercisability and settlement of outstanding Awards
followed by the cancellation of such Awards upon or immediately prior to the
effectiveness of such transaction; or


(v)    Settlement of the intrinsic value of the outstanding Awards (whether or
not then vested or exercisable) in cash or cash equivalents or equity (including
cash or equity subject to deferred vesting and delivery consistent with the
vesting restrictions applicable to such Awards or the underlying Shares)
followed by the cancellation of such Awards (and, for the avoidance of doubt, if
as of the date of the occurrence of the transaction the Committee determines in
good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award may be
terminated by the Company without payment); in each case without the
Participant’s consent. Any acceleration of payment of an amount that is subject
to section 409A of the Code will be delayed, if necessary, until the earliest
time that such payment would be permissible under Section 409A without
triggering any additional taxes applicable under Section 409A.


The Company will have no obligation to treat all Awards, all Awards held by a
Participant, or all Awards of the same type, similarly.
(d)    Reservation of Rights. Except as provided in this Section 12, a
Participant shall have no rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend or any other
increase or decrease in the number of shares of stock of any class. Any issue by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or Exercise Price of Shares
subject to an Award. The grant of an Award pursuant to the Plan shall not affect
in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, to merge or consolidate or to dissolve, liquidate, sell or transfer
all or any part of its business or assets. In the event of any change affecting
the Shares or the Exercise Price of Shares subject to an Award, including a
merger or other reorganization, for reasons of administrative convenience, the
Company in its sole discretion may refuse to permit the exercise of any Award
during a period of up to thirty (30) days prior to the occurrence of such event.


SECTION 13. DEFERRAL OF AWARDS.


(a)    Committee Powers. Subject to compliance with Section 409A of the Code,
the Committee (in its sole discretion) may permit or require a Participant to:
(i)    Have cash that otherwise would be paid to such Participant as a result of
the exercise of a SAR or the settlement of Stock Units credited to a deferred
compensation account established for such Participant by the Committee as an
entry on the Company’s books;


(ii)    Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or SAR converted into an equal number of
Stock Units; or




17

--------------------------------------------------------------------------------





(iii)    Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or SAR or the settlement of Stock Units
converted into amounts credited to a deferred compensation account established
for such Participant by the Committee as an entry on the Company’s books. Such
amounts shall be determined by reference to the Fair Market Value of such Shares
as of the date when they otherwise would have been delivered to such
Participant.


(b)    General Rules. A deferred compensation account established under this
Section 13 may be credited with interest or other forms of investment return, as
determined by the Committee. A Participant for whom such an account is
established shall have no rights other than those of a general creditor of the
Company. Such an account shall represent an unfunded and unsecured obligation of
the Company and shall be subject to the terms and conditions of the applicable
agreement between such Participant and the Company. If the deferral or
conversion of Awards is permitted or required, the Committee (in its sole
discretion) may establish rules, procedures and forms pertaining to such Awards,
including (without limitation) the settlement of deferred compensation accounts
established under this Section 13.


SECTION 14. AWARDS UNDER OTHER PLANS.


The Company may grant awards under other plans or programs. Such awards may be
settled in the form of Shares issued under this Plan. Such Shares shall be
treated for all purposes under the Plan like Shares issued in settlement of
Stock Units and shall, when issued, reduce the number of Shares available under
Section 5.
SECTION 15. PAYMENT OF DIRECTOR’S FEES IN SECURITIES.


(a)    Effective Date. No provision of this Section 15 shall be effective unless
and until the Board has determined to implement such provision.


(b)    Elections to Receive NSOs, SARs, Restricted Shares or Stock Units. An
Outside Director may elect to receive his or her annual retainer payments and/or
meeting fees from the Company in the form of cash, NSOs, SARs, Restricted Shares
or Stock Units, or a combination thereof, as determined by the Board.
Alternatively, the Board may mandate payment in any of such alternative forms.
Such NSOs, SARs, Restricted Shares and Stock Units shall be issued under the
Plan. An election under this Section 15 shall be filed with the Company on the
prescribed form.


(c)    Number and Terms of NSOs, SARs, Restricted Shares or Stock Units. The
number of NSOs, SARs, Restricted Shares or Stock Units to be granted to Outside
Directors in lieu of annual retainers and meeting fees that would otherwise be
paid in cash shall be calculated in a manner determined by the Board. The terms
of such NSOs, SARs, Restricted Shares or Stock Units shall also be determined by
the Board.


SECTION 16. LEGAL AND REGULATORY REQUIREMENTS.


Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state


18

--------------------------------------------------------------------------------





securities laws and regulations and the regulations of any stock exchange on
which the Company’s securities may then be listed, and the Company has obtained
the approval or favorable ruling from any governmental agency which the Company
determines is necessary or advisable. The Company shall not be liable to a
Participant or other persons as to: (a) the non-issuance or sale of Shares as to
which the Company has not obtained from any regulatory body having jurisdiction
the authority deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares under the Plan; and (b) any tax consequences
expected, but not realized, by any Participant or other person due to the
receipt, exercise or settlement of any Award granted under the Plan.
SECTION 17. TAXES.


(a)    Withholding Taxes. To the extent required by applicable federal, state,
local or foreign law, a Participant or his or her successor shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise in connection with the Plan. The Company shall not be
required to issue any Shares or make any cash payment under the Plan until such
obligations are satisfied.


(b)    Share Withholding. The Committee may permit a Participant to satisfy all
or part of his or her withholding or income tax obligations by having the
Company withhold all or a portion of any Shares that otherwise would be issued
to him or her or by surrendering all or a portion of any Shares that he or she
previously acquired. Such Shares shall be valued at their Fair Market Value on
the date when taxes otherwise would be withheld in cash. In no event may a
Participant have Shares withheld that would otherwise be issued to him or her in
excess of the number necessary to satisfy the minimum legally required tax
withholding.


(c)    Section 409A. Each Award that provides for “nonqualified deferred
compensation” within the meaning of Section 409A of the Code shall be subject to
such additional rules and requirements as specified by the Committee from time
to time in order to comply with Section 409A. If any amount under such an Award
is payable upon a “separation from service” (within the meaning of Section 409A)
to a Participant who is then considered a “specified employee” (within the
meaning of Section 409A), then no such payment shall be made prior to the date
that is the earlier of (i) six months and one day after the Participant’s
separation from service, or (ii) the Participant’s death, but only to the extent
such delay is necessary to prevent such payment from being subject to interest,
penalties and/or additional tax imposed pursuant to Section 409A. In addition,
the settlement of any such Award may not be accelerated except to the extent
permitted by Section 409A.


SECTION 18. TRANSFERABILITY.


Unless the agreement evidencing an Award (or an amendment thereto authorized by
the Committee) expressly provides otherwise, no Award granted under this Plan,
nor any interest in such Award, may be sold, assigned, conveyed, gifted,
pledged, hypothecated or otherwise transferred in any manner (prior to the
vesting and lapse of any and all restrictions applicable to Shares issued under
such Award), other than by will or the laws of descent and distribution;
provided, however, that an ISO may be transferred or assigned only to the extent
consistent with Section 422 of the Code. Any purported assignment, transfer or
encumbrance in violation of this Section 18 shall be void and unenforceable
against the Company.


19

--------------------------------------------------------------------------------





SECTION 19. PERFORMANCE BASED AWARDS.


The number of Shares or other benefits granted, issued, retainable and/or vested
under an Award may be made subject to the attainment of performance goals. The
Committee may utilize any performance criteria selected by it in its sole
discretion to establish performance goals; provided, however, that in the case
of any Performance Based Award, the following conditions shall apply:
(i)    The amount potentially available under a Performance Based Award shall be
subject to the attainment of pre-established, objective performance goals
relating to a specified period of service based on one or more of the following
performance criteria: (a) cash flow (including operating cash flow), (b)
earnings per share, (c) earnings before any combination of interest, taxes,
depreciation or amortization, (d) return on equity, (e) total stockholder
return, (f) share price performance, (g) return on capital, (h) return on assets
or net assets, (i) revenue, (j) income or net income, (k) operating income or
net operating income, (l) operating profit or net operating profit, (m)
operating margin or profit margin, (n) return on operating revenue, (o) return
on invested capital, (p) market segment shares, (q) costs, (r) expenses, (s)
achievement of target levels of discovery and/or development of products or
services, including but not limited to research or regulatory achievements, (t)
third party coverage and/or reimbursement objectives, or (u) test volume metrics
(“Qualifying Performance Criteria”), any of which may be measured either
individually, alternatively or in any combination, applied to either the Company
as a whole or to a business unit or Subsidiary, either individually,
alternatively or in any combination, and measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group or index, in each case as specified by the Committee in the Award;


(ii)    Unless specified otherwise by the Committee at the time the performance
goals are established or otherwise within the time prescribed by Section 162(m)
of the Code, the Committee shall appropriately adjust the method of evaluating
performance under a Qualifying Performance Criteria for a performance period as
follows: (i) to exclude asset write-downs, (ii) to exclude litigation or claim
judgments or settlements, (iii) to exclude the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (iv) to exclude accruals for reorganization and restructuring programs,
(v) to exclude any extraordinary nonrecurring items as determined under
generally accepted accounting principles and/or described in managements’
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to stockholders for the applicable
year, (vi) to exclude the dilutive effects of acquisitions or joint ventures,
(vii) to assume that any business divested by the Company achieved performance
objectives at targeted levels during the balance of a performance period
following such divestiture, (viii) to exclude the effect of any change in the
outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common stockholders other than regular
cash dividends, (ix) to exclude the effects of stock based compensation and the
award of bonuses under the Company’s bonus plans; and (x) to exclude costs
incurred in connection with potential acquisitions or divestitures that are
required to be expensed under generally accepted accounting principles, in each
case in compliance with Section 162(m);




20

--------------------------------------------------------------------------------





(iii)    The Committee shall establish the applicable performance goals in
writing and an objective method for determining the Award earned by a
Participant if the goals are attained, while the outcome is substantially
uncertain and not later than the 90th day of the performance period (but in no
event after 25% of the period of service with respect to which the performance
goals relate has elapsed), and shall determine and certify in writing, for each
Participant, the extent to which the performance goals have been met prior to
payment or vesting of the Award; and


(iv)    The Committee may not in any event increase the amount of compensation
payable under the Plan upon the attainment of the pre-established performance
goals to a Participant who is a “covered employee” within the meaning of Section
162(m) of the Code.


(v)    The maximum aggregate number of Shares that may be subject to Performance
Based Awards granted to a Participant in any calendar year is 1,000,000 Shares
(subject to adjustment under Section 12), and no more than two times this amount
in the first year of employment, and the maximum aggregate amount of cash that
may be payable to a Participant under Performance Based Awards granted to a
Participant in any calendar year that are Cash-Based Awards is $2,000,000.


SECTION 20. NO EMPLOYMENT RIGHTS.


No provision of the Plan, nor any Award granted under the Plan, shall be
construed to give any person any right to become, to be treated as, or to remain
an Employee or Consultant. The Company and its Subsidiaries reserve the right to
terminate any person’s Service at any time and for any reason, with or without
notice.
SECTION 21. DURATION AND AMENDMENTS.


(a)    Term of the Plan. The Plan, as set forth herein, shall come into
existence on the date of its adoption by the Board of Directors; provided,
however, that no Award may be granted hereunder prior to the Effective Date. The
Board of Directors may suspend or terminate the Plan at any time. No ISOs may be
granted after the tenth anniversary of the earlier of (i) the date the Plan is
adopted by the Board of Directors, or (ii) the date the Plan is approved the
stockholders of the Company.


(b)    Right to Amend the Plan. The Board of Directors may amend the Plan at any
time and from time to time. Rights and obligations under any Award granted
before amendment of the Plan shall not be materially impaired by such amendment,
except with consent of the Participant. An amendment of the Plan shall be
subject to the approval of the Company’s stockholders only to the extent
required by applicable laws, regulations or rules.


(c)    Effect of Termination. No Awards shall be granted under the Plan after
the termination thereof. The termination of the Plan shall not affect Awards
previously granted under the Plan.






21